Mr. Justice Bean
delivered the opinion of the court.
The principal question presented is one of fact. The testimony extends back to the fifties, and the matters in controversy, detailed by various witnesses, are peculiarly for the jury to determine.
1. The court instructed the jury to the effect that continuous adverse possession of the premises by the defendant Edna J. Brown and her grantors, under the claim of right, for a period of ten years or more immediately prior to February 28, 1895, would serve to invoke the statute of limitations to such an extent that any right which *423otherwise might be vested' in the city of Silverton in the disputed premises would be extinguished; and therefore, if that had been proven, they should find for the defendant. To this instruction plaintiff excepted, and contends that it is erroneous, for the reason that the evidence of defendant was to the effect that her first encroachment occurred when the wooden structures were built, after the 23rd of September, 1885, and less than ten years prior to the enactment of February 23, 1895 (Section 6371, L. O. L.), withdrawing the right to plead the statute of limitations as against a road or street. Though it may be true that the evidence in regard to the use made of the land by the defendant’s predecessors prior to 1885 is not as clear as evidence relating to the use thereof since, by reason of the remoteness of that time and the less extensive utility of the lot, yet we think there was evidence tending to show that the possession of the real property prior to 1885 was adverse to the city. It appears that the use of the land increased as the city grew. Of the four buildings erected on, or partly on, this area since the early sixties, not including the woodshed, the latter ones were larger.
2. Upon this point the court instructed the jury thal under the issues in the case the possession of land may be shown by the evidence of different modes of possession, such as inclosure, the erection of buildings, or other improvements, or any mode that clearly indicates an exclusive appropriation of the land or property by the person claiming to hold it. See Lais v. Smith, 63 Or. 206 (127 Pac. 26) ; Quinn v. Willamette Pulp & Paper Co., 62 Or. 549 (126 Pac. 1). We think this question was properly submitted to the jury.
The statute, as it stood prior to February 23, 1895, was as follows:
“The limitations prescribed in this title shall apply to actions brought in the name of the state, or any county *424or other public corporation therein, or for its benefit, in the same manner as to actions by private parties.” Hill’s Ann. Laws, § 13.
By this statute the sovereignity subjected itself to the rules applicable to individuals. Many of the authorities cited by plaintiff are in regard to questions arising subsequent to the change in the statute in 1895.
The original plat in evidence does not clearly indicate that Main Street extended 66 feet in width across Water Street to Silver Creek. It is not shown that Polly L. Price, or any of Mrs. Brown’s predecessors in interest, conveyed lots opposite the part of the street in controversy in a manner to indicate that Main Street extended upon the disputed tract. In fact, the land between Water. Street and the creek at this point, as shown by the plat, is of irregular shape and not platted into lots.
3. It is well settled that where the proprietor of lands lays out a town thereon in the manner provided by statute, platting the same into blocks, lots, and streets, and the plat is duly executed, acknowledged, and recorded, and he sells lots therein with reference to such plat, he dedicates the streets to the public irrevocably.
4. The selling of lots in a tract of platted land by the original lot proprietor, and the corresponding purchase by numbers of the public at large, amount to an acceptance of the streets shown on the plat, without formal action by the authorities. Christian v. Eugene, 49 Or. 170 (89 Pac. 419).
There is no question in this case but that Main Street is 66 feet wide, as shown by the plat filed in 1865. There is, however, a question as to whether or not Main Street extends its full width across Water Street to Silver Creek. It being conceded, except for the easement claimed, that Mrs. Brown is the owner in fee of the real property in question, it is not necessary to determine whether or not she could acquire title to the tract by prescription. The *425jury evidently found that the premises in controversy were never dedicated as a street.
5. Even where there has been a dedication of a street or highway, the same may be lost to the public by a continued nonuser and failure of the public authorities to accept a dedication thereof. Schooling v. Harrisburg, 42 Or. 494 (71 Pac. 605).
6, 7. While it is a general rule that the width of a highway established entirely by user is limited to the ground actually used, the question is usually for the jury, giving a proper consideration to the circumstances and conditions attending the same. Bayard v. Standard Oil Co., 38 Or. 438 (63 Pac. 614).
8. Upon the trial B. B. Herrick, county surveyor for Marion County, one of the principal witnesses for plaintiff, testified on direct examination, in regard to the land in contention, that the same extended 33 feet over to the middle of the county road — what is known as the “County Road.” On cross-examination counsel for defendants asked what county road was referred to, and the surveyor stated that at one time a road was surveyed into the town from the south, clear across the creek into Main Street; that there had been a resurvey of the old road in the seventies. To the inquiry as to whether the county road occupied the ground now in Mrs. Brown’s possession, counsel for plaintiff objected, for the reason that the record was the best evidence. The court overruled the objection. The witness answered that the county road was not the width of Main Street, and could not occupy all of such street. This question evidently related to the so-called county road as actually travelled, and we think it was proper cross-examination. There was no motion to strike out the answer referring to the width of the street.
9. The legislative act of February 20, 1893 (Laws 1893, p. 759), provided that all county roads lying within the *426limits of the city of Silverton, which had not been laid out or accepted as streets by the city council, should remain and be county roads until they should be so laid out or accepted by ordinance or resolution, and be under the jurisdiction of the county court of Marion County, of Oregon, and worked, maintained, and improved the same as county roads outside the limits of the city. But whenever any part of the county road within the limits of the city should be accepted as authorized, it should become a city street. Upon this phase of the case, the court instructed the jury, over the objections of counsel for plaintiff, as to the substance of this act; and also that if the premises were a part of a county road, as distinguished from a street, and had not been accepted by the city council in the manner provided by this law, plaintiff could not recover; and, further, that the use of the highway adjacent to the land, and the repairs, improvement, and full control thereof by the city, would not, of themselves, constitute such highway a street, so as to impress upon the land in controversy an easement sufficient to entitle plaintiff to recover in this action; and that the acceptance by the city of a county road, under the act of February 20, 1893, must be by ordinance or resolution. This is in accordance with the import of the act referred to, and we find no error therein.
10. The court instructed the jury that the city of Silver-ton, provided it has established, by a preponderance of the evidence, that it has a street upon the premises in controversy, or some part thereof, has a right to maintain an action for the recovery of the street, or such part thereof, which may be unlawfully withheld. And if the jury find from the evidence that Polly L. Price sold and conveyed lots with reference to the original town plat, that, as a matter of law, such acts of Polly L. Price would constitute a dedication to the public of the property therein marked as streets. The court, by the instructions *427taken as a whole, fairly submitted the issues to the jury. The jury found' adversely to the contention of plaintiff, and we cannot say there is no evidence in the case to support the verdict. Therefore, according to Artivle VII, Section 3, of the Constitution, it should not be disturbed.
Finding no error in the record, the judgment of the lower court is affirmed. Affirmed.